Citation Nr: 0528359	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
February 17, 2004.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from February 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1968 to October 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  The RO, in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 30 percent evaluation, effective from January 5,2001, date 
of claim.  In July 2004, the RO granted entitlement to an 
increased evaluation of 70 percent for PTSD, effective 
February 17, 2004.

In a January 2004 letter, the veteran withdrew a claim of 
service connection for residuals of a left leg injury from 
appellate status.  38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  Prior to February 17, 2004, the veteran's PTSD resulted 
in occupational and social impairment with reduced 
reliability and productivity.

2.  From February 17, 2004, the veteran's PTSD has been 
productive of disability compatible with no more than 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
an initial 50 percent disability rating for PTSD were met 
prior to February 17, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1- 4.14, 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for an initial disability rating in excess 
of 70 percent from February 17, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
statements of the case (SOC) dated in June 2003 and July 2004 
and a letter regarding the VCAA in January 2002, the veteran 
was provided with the applicable law and regulations and 
given adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  The January 2002 letter advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
January 2002 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  The Board also notes that in 
this case the veteran was provided notice of the VCAA prior 
to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As the Board has already indicated above, the veteran 
was afforded numerous opportunities to submit additional 
evidence.  The claimant has indeed been notified that he 
should identify or submit any and all evidence relevant 
to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

The veteran's claim of entitlement to service connection for 
PTSD was received at the RO on January 5, 2001.  

In a June 2001 letter, the veteran's son stated that the 
veteran's Vietnam experiences had made him more nervous and 
affected his sleeping patterns.

In a June 2001 letter, the veteran's wife reported that the 
veteran's PTSD has affected many aspects of his life 
including his hobbies, attitudes towards authority figures, 
ability to communicate and his ability to control anger.

 A June 2001 medical treatment record was received from R. F. 
Willey, M.D.  It was noted that the veteran received 
treatment for PTSD.  The veteran reported feelings of 
agoraphobia and a sharp temper.  He put gravel around his 
house so that he could hear intruders and he had a fear of 
sitting in certain places in restaurants because of some 
ominous happening.  When he went hiking in the woods, he 
looked for things that were concealed like trip wires.  He 
had dreams about combat and was very angry that he had had 
recent depression problems.

A June 2001 letter was received from Dr. Willey in which he 
stated that the veteran had obvious sequelae directly related 
to his being in Vietnam.  It was reported that he has trouble 
being in crowds.  He had dreams of combat and had increasing 
thoughts and concerns of his war time experiences.  Dr. 
Willey felt that the veteran suffered from PTSD with definite 
marked anxiety and irritability.  He reported that the 
veteran had exaggerated startle response and experienced some 
insomnia and nightmares about battles and thoughts about the 
events.

A February 2002 letter along with counseling records were 
received from a social worker at the Salem Vet Center.  The 
therapist reported that the veteran presented with chronic 
depression, problems with motivation, concentration, and 
severe hyper-vigilance.  It was stated that the veteran 
avoided social interactions and took an early retirement from 
teaching because the depression and stress related to 
teaching was affecting his ability to function.  His 
interactions with his family have also been affected by his 
symptoms.  

The veteran underwent a VA examination in February 2002.  The 
veteran reported that worked as an eighth-grade science 
teacher between 1977 and 1999.  He started having problems 
with a new administration and began to suffer from nightmares 
and intrusive recollections regarding Vietnam.  He has since 
retired from full-time teaching and substitutes at a local 
high school which he enjoyed.  He has been married for 20 
years and has one child.  He reported a strong relationship 
with his wife and he gets along well with his son.  He had 
given up much of his hobbies and had lately found himself 
uncomfortable when in crowds of adults.  He had not been 
psychiatrically hospitalized.  

He stated that he has slept poorly since he served in 
Vietnam.  He walks the perimeter of his house at night.  He 
suffers from frequent nightmares and intrusive recollections.  
He described an exaggerated startle response.  He complained 
of concentration difficulties.  He avoided crowds and felt 
estranged from others.  His affect appeared blunted.  He 
suffered from feelings of suicidal ideation until he began to 
take Paxil in 1998.  He denied suicidal ideation, intention, 
or plan at the present time.

On mental status examination, the veteran was cooperative and 
polite, yet he appeared vigilant.  No signs of psychosis were 
noted.  His emotions were blunted and his mood appeared 
mildly dysthymic.  Cognitive functioning appeared grossly 
intact.  He suffered from some hypervigilance when describing 
Vietnam combat trauma.  He denied suicidal and homicidal 
ideation and intention.  

The diagnosis was PTSD, mild to moderate.  A global 
assessment of functioning (GAF) score of 55 was assigned.

In a December 2002 notice of disagreement (NOD), the veteran 
argued that his PTSD symptoms were more severe than currently 
evaluated.  He stated that he has problems with suicidal 
thoughts and must continue to take medication to keep those 
thoughts away.  He reported that without the medication, he 
would suffer from panic attacks two times a week.  His short 
term memory has really been affected and he has a difficult 
time making decisions.  He has a problem being around other 
people and would like to isolate himself.  He has a hard time 
finishing projects.  

A letter dated May 15, 2003 was received from a social worker 
at the Salem Vet Center.  The social worker had submitted a 
previous letter in February 2002 (as noted above).  It was 
stated that since his last report, he had observed that the 
veteran had ongoing problems of depression with suicidal 
ideation, anxiety attacks, poor concentration, and difficulty 
completing tasks.  There has also been an increase in 
intrusive memories related to the current war in Iraq.  The 
veteran worked as part-time substitute teacher because this 
allows him to work when he is up to it.  He left a promising 
teaching career because he could no longer manage the stress.  
He remained socially isolated and experienced anxiety attacks 
when he is in social situations.  The social worker felt that 
based on his contacts with the veteran in group, he continues 
to present with symptoms that are consistent with a higher 
rating for PTSD.  It was felt that the veteran appeared to 
present better then he's actually doing because he is 
educated and articulate.  However, he is severely socially 
and vocationally impaired with a current GAF rating that 
ranges from 45-50 at the highest.

Medical treatment records dated from April 2002 to February 
2004 were received from Dr. Willey.  In a February 17, 2004 
treatment record, it was noted that the veteran was doing 
very poorly the present time.  He continued to have extreme 
fear and had lots of anxiety and a horrible problem with 
libido and major depression.  He was still having problems 
with sleeping and a persistent negative outlook.  He was 
pretty much paralyzed from doing much or accomplishing much.  
He was only able to teach once or twice a week.  He was quite 
frightened with regards to his general environment.  He had 
some suicidal ideations and most of this had to do with fear.  
In a subsequent February 2004 treatment record, it was noted 
that the veteran continued to do poorly.  He was not getting 
any enjoyment out of anything.  He was having trouble 
concentrating and was sleeping too much at night.  He was 
losing weight.  His loss of libido was serious.  He had 
occasional suicidal ideations.  He had frequent anxiety 
attacks.  He could not get interested in anything.  He had a 
fairly flat affect and depressive discussion.  He continued 
to have flashbacks.

The veteran underwent a VA psychiatric examination in May 
2004.  He was alert to person, place, and time.  He was 
noticeably distracted by people walking by as he looked 
through the window on occasion.  He demonstrated no 
tearfulness, although he was easily distracted.  He was 
verbal, clear, and used humorism overtones throughout.  He 
described his mood as occasionally anxious and numb.  He 
denied active thoughts of harm to himself or others.  
Sometimes he felt explosive and felt like just taking it out 
on everybody.  His affect was broad as he used humorism and 
occasionally, incongruent in his affect.  He was coherent 
though with evidence of circumstantiality and occasional 
tangentiality.  There was no active evidence of any 
delusional or psychotic thinking.  He admitted to having 
illusions triggered by past scenarios, environmental changes, 
faces, or circumstances.  He denied active hallucinations of 
any type.  He admitted to occasional fantasies of self-
protection in regards to hypervigilance and triggers of anger 
and desperation.  His sensorium is intact and he demonstrated 
partial insight and fair judgement.  Impulse control was 
deemed fair.

The diagnoses were PTSD, chronic, delayed onset; depression, 
NOS; and generalized anxiety disorder as comorbidity to PTSD.  
The following stressors were noted:  ongoing interpersonal 
conflict with past military trauma; inability to maintain 
full time working outlet; and ongoing family stressors.  A 
current and last year GAF score of 49 was assigned.  The 
examiner concluded that the veteran's PTSD had deteriorated.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition. At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

PTSD Evaluation in Excess of 30 Percent Prior to February 17, 
2004 

When the veteran sought initial evaluation for his PTSD in 
January 2001, his disability due to PTSD was manifested by 
complaints of depression, nightmares, poor sleep, intrusive 
memories, fear of crowds, anxiety, some hypervigilance and an 
exaggerated startle response.  Furthermore, on VA examination 
in February 2002, the veteran reported that he used to suffer 
from suicidal ideation until he started taking medication in 
1998, however, there were indications that he still suffered 
from some suicidal ideation.    There were also indications 
that he suffered from poor concentration and that he had 
difficulty completing tasks.  The evidence showed that the 
veteran could no longer manage a full-time job as a teacher 
due to stress.  However, he did continue working in a part-
time/substitute basis.  He did maintain good relations with 
his wife and son.  

During this period of time, GAF scores ranging from 45 to 55 
were assigned.  These scores contemplate moderate to serious 
symptomatology as defined by the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  

Resolving any doubt in favor of the veteran, the Board finds 
that, prior to February 17, 2004, the veteran's symptoms were 
more nearly productive of occupational and social impairment 
with reduced reliability and productivity, warranting 
assignment of a 50 percent rating.  See 38 C.F.R. § 4.7.  
However, there is no evidence that the veteran met most of 
the criteria for an evaluation in excess of 50 percent at 
that time.  There is no evidence that the veteran displayed 
disturbances of verbal communication, that obsessional 
rituals interfered with necessary activities, that his panic 
or depression was so severe as to affect his ability to 
function independently, or that he neglected his personal 
appearance of hygiene.   

PTSD Evaluation in Excess of 70 Percent as of February 17, 
2004 

The Board finds that, on and after February 17, 2004, an 
evaluation in excess of 70 percent for PTSD is not warranted.  
During this period of time, the evidence shows that the 
veteran's PTSD symptomatology been shown to be manifested by 
extreme fear, major depression, trouble concentrating, 
impaired judgment, agitation, anxiousness and irritability.  
On current VA examination in May 2004, the examiner assigned 
a GAF score of 49 which contemplates serious symptomatology   

Although the evidence suggests that the veteran's PTSD has 
increased in severity, there is no evidence that the veteran 
has manifested any of the criteria for a total schedular 
evaluation.  The clinical records are devoid of evidence that 
the veteran manifested gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, or intermittent inability to perform 
activities of daily living, at any time during the pendency 
of this appeal.  The veteran continued to work as a 
substitute teacher and was married although he expressed some 
difficulties with the marriage.  

Inasmuch as the evidence does not establish that the 
veteran's PTSD causes both total occupational impairment as 
well as total social impairment due to symptoms such as those 
noted in the previous paragraph, the Board may not assign the 
veteran's PTSD a schedular evaluation in excess of 70 percent 
from February 17, 2004, pursuant to Diagnostic Code 9411.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2005).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of a higher evaluation, at any 
stage in the rating period on appeal, on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for this disability during the appeal period and he's been 
working on a part-time basis as a substitute teacher.  In the 
absence of evidence of the need for frequent hospitalization 
or marked interference with employment, referral of the case 
for consideration of an extraschedular rating is not in 
order.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

An increased initial evaluation to 50 percent for PTSD prior 
to February 17, 2004 is granted, subject to the laws and 
regulations governing the effective date of an award of 
monetary compensation.

An initial evaluation in excess of 70 percent for PTSD, from 
February 17, 2004, is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


